CONTRACT CHANGE ORDER PURCHASER: AMR Eagle Holding Corporation (the “Buyer”) SELLER: Bombardier Inc., as represented by Bombardier Aerospace, Commercial Aircraft (“Bombardier”) PURCHASE AGREEMENT NO: PA 0390 (the “Purchase Agreement”) AIRCRAFT TYPE: CRJ Model CL600-2C10 Series 701 (the “Aircraft”) CONTRACT CHANGE ORDER NO:10 (“CCO No. 10”) DATED:December 2, 2009PAGES:107 (including attachments) REASON FOR CHANGE: To give effect to the exercise of Twenty-Two (22) Option Aircraft (the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft) and to incorporate changes to the Purchase Agreement as set forth below regarding: 1) Amendment of the Purchase Agreement to reflect Buyer’s execution of its purchase rights with respect to Twenty-Two (22) of the Option Aircraft thereby increasing the purchase order from Twenty-Five (25) Firm Aircraft to Forty-Seven (47) Firm Aircraft; 2) Amendment of Party Name; 3) Amendment of Article 2.1 to reflect revised quantity of Aircraft and new issue of Specification; Article 2.3 Intentionally deleted; 4) Amendment of Delivery Notices in Article 4.2.1; 5) Amendment of Delivery Location in Article 4.3; 6) Amendment of Articles 8.1, 8.2 and 8.3.3, Basic Aircraft Price; 7) Amendment of Payment instructions in Article 11.2; 8) Amendment of Article 12.1 – Buyer Information and Buyer Furnished Equipment; 9) Amendment of Schedule A – Specification to reflect new issue of Specification; Amendment of Schedule B – Buyer Selected Optional Features; Amendment of Schedule C – Customer Support Services-Technical Support, Spare Parts, Training and Technical Data; Amendment of Schedule D – Warranty and Service Life Policy; Amendment of Schedule E-1 – 26th to 47th Firm AircraftDelivery Schedule; Amendment of Schedule I – Economic Adjustment Formula; New Schedule L – Buyer Information Due Dates; Amendment of Letter Agreement No. 03 – Option Aircraft Payment Schedule; Amendment of Letter Agreement No. 04 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Amendment of Letter Agreement No. 05 – Spares Support and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Amendment of Letter Agreement No.08 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Amendment of Letter Agreement No.09 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Amendment of Letter Agreement No. 10 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Amendment ofLetter Agreement No. 11 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Amendment of Letter Agreement No. 13 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Amendment of Letter Agreement No. 21 – Aircraft Training Devices; Amendment of Letter Agreement No. 22 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Letter Agreement No. 24 dated June 11, 2003 Relating to Emergency Airworthiness Directives renamed Letter Agreement No.25; Letter Agreement No. 26 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Letter Agreement No. 27 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Other Matters; Delete the Non-Applicable Articles. Page DESCRIPTION OF CHANGES: Exercise of Twenty-Two (22) Option Aircraft (Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft) This CCO No. 10 is in response to Buyer’s decision to exercise its purchase rights with respect to Twenty-Two (22) of the Option Aircraft provided for under Article 2.3 of the Purchase Agreement and Letter Agreement No. 02 firming up Aircraft Twenty-Six (26) to Forty-Seven (47). Notwithstanding the terms and conditions of Letter Agreement No. 02 to the Purchase Agreement, wherein Buyer was required to exercise its purchase options in seven (7) blocks of three (3) Option Aircraft per block and one (1) last block of four (4) Option Aircraft, Buyer hereby exercises its right to purchase twenty-two (22) Option Aircraft (Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft) (the “Exercised Option Aircraft”) simultaneously.Accordingly, any reference to twenty-five (25) Firm Aircraft in the Purchase Agreement is hereby deleted and replaced with Forty-Seven (47) Firm Aircraft. ALL TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT AND ALL RELATED DOCUMENTS, EXCEPT AS AMENDED HEREIN, SHALL APPLY TO THE EXERCISED OPTION AIRCRAFT. The parties hereto agree that this CCO No. 10 shall, upon execution, become part of the Purchase Agreement. Terms not otherwise defined herein shall have the meaning ascribed to such terms in the Purchase Agreement. Party Name Change All references to “Bombardier Aerospace, Regional Aircraft” and “BOMBARDIER” in the Purchase Agreement, including all Schedules, Amendments thereto and related Letter Agreements subsequently executed by the parties, are hereby deleted and replaced by “Bombardier Aerospace, Commercial Aircraft” and “Bombardier” respectively. Purchase Agreement, Article 2.1 and 2.3 The subject matter is hereby amended to reflect the revised quantity of Firm Aircraft and to incorporate the specification issue that will be used to manufacture the Exercised Option Aircraft.As such, Article 2.1 to the Purchase Agreement is deleted in its entirety and is replaced with the following: "2.1Subject to the provisions of this Agreement, Bombardier will sell and Buyer will purchase Forty-Seven (47) Canadair Regional Jet aircraft model CL600-2C10 Series 701 aircraft, certificated to seventy (70) passenger seats and manufactured pursuant to specification no. RAD-670-111, as amended previously through to issue E dated September 2002 for the first twenty-five (25) firm aircraft and RAD-670-100 Rev. J dated June 2009 for the last twenty-two (22) firm aircraft, attached hereto as Schedule A, as that specification may be modified from time to time in accordance with this Agreement (as so modified, the “Specification”), which Specification includes the Buyer selected optional features (“Buyer Selected Optional Features”) set forth in Schedule B hereto, (individually or collectively, the “Firm Aircraft”).” Article 2.3 of the Agreement is deleted in its entirety as there are no additional Option Aircraft over and above the Twenty Two (22) Option Aircraft which are being exercised as the Twenty Sixth (26th) to Forty Seventh (47th) Firm Aircraft. 3.3Attachment 1 to this CCO No. 10 is provided for Buyer’s convenience. Delivery Notices, Article 4.2.1 The start date for the Delivery Notices in Article 4.2.1(a) needs to be amended for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft. As such, Article 4.2.1(a) to the Purchase Agreement is deleted in its entirety and is replaced with the following: “(a) commencing on [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for the first Twenty-Five (25) Firm Aircraft and on [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], as applicable, the Parties shall agree on the period of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] that may start on any day of the week (a “Delivery Week”) targeted for offer for acceptance of each Aircraft for the next [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Bombardier shall use reasonable efforts to meet this tentative Delivery Week, but shall not be bound by such tentative Delivery Week;” Attachment 2 to this CCO No. 10 is provided for Buyer’s convenience. Delivery Location, Article 4.3 The Delivery Location in Article 4.3 for the Exercised Option Aircraft is revised from Montreal to Mirabel, Quebec, Canada. As such, Article 4.3 to the Purchase Agreement is deleted in its entirety and is replaced with the following: “4.3Location Each of the first Twenty-Five (25) Firm Aircraft will be delivered free and clear of all liens, claims, charges, and encumbrances of any nature whatsoever except those created by or through Buyer at Bombardier's facility in Montreal, Quebec, Canada. Each of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft will be delivered free and clear of all liens, claims, charges, and encumbrances of any nature whatsoever except those created by or through Buyer at Bombardier's facility in Mirabel, Quebec, Canada.” Attachment 2 to this CCO No. 10 is provided for Buyer’s convenience. Basic Aircraft Price, Articles 8.1, 8.2 and 8.3.3 The Basic Aircraft Price, for the first Twenty-Five (25) Firm Aircraft was [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed in April 30, 1997 Dollars. The Basic Aircraft Price for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft is revised from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed in April 30, 1997 dollars to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed in January 2009 dollars. Therefore, Article 8.1 to the Purchase Agreement is deleted in its entirety and is replaced withthe following: “8.1The basic price for the first Twenty-Five (25) Firm Aircraft, including Buyer Selected Optional Features, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Montreal, Quebec, Canada, is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed in April 30, 1997 dollars. The basic price for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft, including Buyer Selected Optional Features, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Mirabel, Quebec, Canada is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed in January 2009 dollars (the basic price for the first Twenty-Five (25) Firm Aircraft and the basic price for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft, are collectively referred to as the “Basic Aircraft Price”). Except as set forth below or elsewhere in this Agreement, the Basic Aircraft Price constitutes the entire price to be paid for each Aircraft, and unless expressly stated otherwise, for the products and services provided by Bombardier under this Agreement.” Attachment 3 to this CCO No. 10 is provided for Buyer’s convenience. The Basic Aircraft Price for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. The Basic Aircraft Price for any of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be subject to the escalation set forth in the Economic Adjustment Formula, provided that such escalation [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Accordingly, Article 8.2 to the Purchase Agreement is deleted in its entirety and is replaced with the following: “8.2(a)Except as set forth below or elsewhere in this Agreement, the Basic Aircraft Price is subject to escalation in accordance with the formula set forth in Schedule I (the “Economic Adjustment Formula”). Notwithstanding the forgoing, the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft are subject to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (b)[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (c)[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] ”. Attachment 4 to this CCO No. 10 is provided for Buyer’s convenience. This CCO No. 10 confirms the previous amendment of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Therefore, Article 8.3.3 to the Purchase Agreement is deleted in its entirety and is replaced with the following: “8.3.3[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Attachment 5 to this CCO No. 10 is provided for Buyer’s convenience. Payment Instructions, Article 11.2 The payment instructions set forth in Article 11.2 are replaced. Accordingly, Article 11.2 to the Purchase Agreement is deleted in its entiretyand replaced with the following: “11.2Buyer shall make all payments due under this Agreement in immediately available funds by deposit on or before the due date to Bombardier’s account in the following manner: Transfer to:[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] PLEASE REFERENCE:INVOICE # AND/OR AIRCRAFT SERIAL #” Attachment 6 to this CCO No. 10 is provided for Buyer’s convenience. Buyer Information and Buyer Furnished Equipment, Article 12.1 The Buyer Information Dates set out in Article 12.1 are revised for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft. Accordingly, Article 12.1 to the Purchase Agreementis deleted in its entirety and is replaced with the following: “12.1 (a)During the manufacture of the first Twenty-Five Firm Aircraft, Buyer shall provide to Bombardier on or before the date reasonably required by Bombardier, all information as Bombardier may reasonably request to manufacture the Aircraft including, the selection of furnishings. Nine (9) months prior to the Scheduled Delivery Month of the first Aircraft, Buyer will: (i)provide Bombardier with an external paint scheme agreed on by the Parties; (ii)select interior colors; and (iii) provide to Bombardier, on drawings which will be forwarded to Buyer, language translations for interior and exterior Aircraft labels. Failure of Buyer to comply with these requirements may result in an increase in the Purchase Price [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], a delay in delivery of the Aircraft, or both, in either case, reasonably related to Buyer’s failure.Bombardier shall use its reasonable efforts to prevent or minimize such delay or Purchase Price increase. (b) During the manufacture of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft, Buyer shall provide to Bombardier all information as Bombardier may reasonably request to manufacture the Aircraft.Bombardier shall advise Buyer of the specific information required and the latest date by which such information is required, and Buyer shall provide such information by the date(s) so advised.Bombardier shall provide such request for such information to Buyer by the date(s) stated in Schedule L to the Agreement.The requested information and its applicable due date(s) shall be substantially as set out in Schedule L. Failure of Buyer to comply with these requirements (excluding requirements related to Bombardier not providing the information to Buyer by the dates listed in Schedule L which delay Buyer in providing the information to Bombardier) may result in an increase [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], a delay in delivery of the Aircraft, or both, in either case, reasonably related to Buyer’s failure as set out in this paragraph. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” 8.2Attachment 6 to this CCO No. 10 is provided for Buyer’s convenience. Schedule A to the Purchase Agreement The Specification No. is hereby amended to incorporate the specification issue that will be used to manufacture the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft.Accordingly, Schedule A to the Purchase Agreement is deleted in its entirety and is replaced with the following: “SCHEDULE A SPECIFICATION FirmAircraftSpecification No.Issue and Date 1-25 RAD–670 –111As amended previously through to Issue E, September 2002 26-47RAD-670-100 Rev. JJune 2009" 9.2Attachment 7 to this CCO No. 10 is provided for Buyer’s convenience. Schedule B to the Purchase Agreement, Buyer Selected Optional Features Schedule B, Buyer Selected Optional Features, is amended to incorporate a new Buyer Selected Optional Features list, Attachment IV, which is applicable to the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft, as set forth below. The total amount of the Buyer Selected Optional Features for each of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed in January 2009 dollars. Schedule B is amended to incorporate the following new Attachment IV. “ATTACHMENT IV Buyer Selected Optional Features (for Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Page SCHEDULE B (Continued) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: 1) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 10.3Attachment 8 to this CCO No. 10 is provided for Buyer’s convenience. Schedule C Customer Support Services – Technical Support, Spare Parts, Training and Technical Data The manuals format in Article 4, Paragraph 4 is amended to reflect a change to the manuals format.Accordingly, a new Article 4, Paragraph 4.1.3 is added after Article 4, Paragraph 4.1.2 as follows: “The Aircraft Maintenance Manual (“AMM”), Wiring Diagram Manual (“WDM”), System Schematic Manual (“SSM”), Illustrated Parts Catalog (“IPC”) and Fault Isolation Manual (“FIM”) will be delivered in SGML format." 11.2Attachment 9 to this CCO No. 10 is provided for Buyer’s convenience. 12.0Schedule D Warranty and Service Life Policy to the Purchase Agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Attachment 10 to this CCO No. 10 is provided for Buyer’s convenience. Schedule E-1 Firm Aircraft Delivery Schedule and Schedule E-2 Option Aircraft Delivery Schedule to the Purchase Agreement Schedule E-1 Firm Aircraft Delivery Schedule is hereby amended to include the Delivery Month of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft. Accordingly, Schedule E-1 is hereby deleted in its entirety and is replaced with the following: “SCHEDULE E-1 Firm Aircraft Delivery Schedule [CONFIDENTIAL [CONFIDENTIAL PORTION PORTION OMITTED AND OMITTED AND FILED SEPARATELY FILED SEPARATELY WITH THE WITH THE COMMISSION COMMISSION PURSUANT TO A PURSUANT TO A REQUEST FOR REQUEST FOR CONFIDENTIAL CONFIDENTIAL TREATMENT] TREATMENT] [CONFIDENTIAL [CONFIDENTIAL PORTION OMITTED PORTION OMITTED AND FILED AND FILED SEPARATELY WITH SEPARATELY WITH THE COMMISSION THE COMMISSION PURSUANT TO A PURSUANT TO A REQUEST FOR REQUEST FOR CONFIDENTIAL CONFIDENTIAL TREATMENT] TREATMENT] [CONFIDENTIAL [CONFIDENTIAL PORTION OMITTED PORTION OMITTED AND FILED AND FILED SEPARATELY WITH SEPARATELY WITH THE COMMISSION THE COMMISSION PURSUANT TO A PURSUANT TO A REQUEST FOR REQUEST FOR CONFIDENTIAL CONFIDENTIAL TREATMENT] TREATMENT] Schedule E-2 Option Aircraft Delivery Schedule is hereby deleted inits entirety as there are no additional Option Aircraft over and above the Twenty Two (22) Option Aircraft which are being exercised as the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft. 13.3Attachment 11 to this CCO No. 10 is provided for Buyer’s convenience. 14.0Economic Adjustment Formula – Schedule I to Purchase Agreement The Economic Adjustment Formula in Schedule I remains unchanged for the first Twenty-Five (25) Firm Aircraft but the Economic Adjustment Formula is revised for the for the Twenty-Sixth (26th) through Forty-Seventh (47th) Firm Aircraft. Accordingly, Schedule I is hereby deleted in its entirety and is replaced with the following: “SCHEDULE I 1. Economic Adjustment Formula First (1st) through Twenty-Fifth (25th) Firm Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURS UANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (f) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURS]. 1.3.CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 2. Economic Adjustment Formula Twenty-Sixth (26th) through Forty-Seventh (47th) Firm Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. (e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: (f) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; Attachment 12 to this CCO No. 10 is provided for Buyer’s convenience. Page 15.0Schedule L – Buyer Information Due Dates A new Schedule L is added to the Agreement setting out Buyer Information Due Dates. “Schedule L Buyer Information Due Dates [CONFIDENTIAL PORTION SEPARATELY WITH THE TO A REQUEST FOR. OMITTED AND FILED COMMISSION PURSUANT CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Attachment 13 to this CCO No. 10 is provided for Buyer’s convenience. Page Letter Agreement No. 03 to the Purchase Agreement, Option Aircraft Payment Schedule 16.1Letter Agreement No. 03 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. The non-refundable progress payments for the Option Aircraft set out in Article 1.0 (b) and (c) of Letter Agreement No. 03 are revised.Accordingly, Articles 1.0 (b) and (c) of Letter Agreement No. 03 are hereby deleted in their entirety and are replaced with the following: "(b) A non-refundable [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] progress payment equal to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], of the Basic Aircraft Price of the relevant Option Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be due within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the execution of this Contract Change Order No. 10; (c) A non-refundable [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] progress payment equal to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the Basic Aircraft Price of the relevant Option Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be due [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior to the first day of the Scheduled Delivery Month of the relevant Option Aircraft;” Attachment 14 to this CCO No. 10 is provided for Buyer’s convenience. Letter Agreement No. 04 to the Purchase Agreement- [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement No. 04 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT Attachment 15 to this CCO No. 10 is provided for Buyer’s convenience. Letter Agreement No. 05 to the Purchase Agreement-Spares Support and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement no. 05 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “1.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 18.3Attachment 16 to this CCO No. 10 is provided for Buyer’s convenience. Letter Agreement No. 08 to the Purchase Agreement-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement No. 08 is amended as follows: Article 1.0 of Letter Agreement No. 08 is amended to revise the maximum quantity of Option Aircraft to Twenty-Two (22) and the maximum quantity of total aircraft purchased to Forty-Seven (47) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Accordingly, Article 1.0 of Letter Agreement No. 08 is deleted in its entirety and replaced with the following: 1.0[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Attachment 17 to this CCO No. 10 is provided for Buyer’s convenience. 20.0Letter Agreement No. 09 to the Purchase Agreement, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 20.1Letter Agreement No. 09 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “3.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “5.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]” 20.6Attachment 18 to this CCO No. 10 is provided for Buyer’s convenience. Letter Agreement No. 10 to the Purchase Agreement, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement No. 10 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “2.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 21.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] “3.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: [CONFIDENTIAL PORTION OMITTED AND FILED [CONFIDENTIAL PORTION OMITTED SEPARATELY SEPARATELY WITH THE WITH THE COMMISSION COMMISSION PURSUANT TO PURSUANT TO A REQUEST FOR A REQUEST FOR CONFIDENTIAL CONFIDENTIAL TREATMENT] TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Page [CONFIDENTIAL PORTION OMITTED AND FILED [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH SEPARATELY WITH THE THE COMMISSION COMMISSION PURSUANT TO PURSUANT TO A REQUEST FOR A REQUEST FOR CONFIDENTIAL CONFIDENTIAL TREATMENT] TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “6.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]” Attachment 19 to this CCO No. 10 is provided for Buyer’s convenience. Letter Agreement No. 11 to the Purchase Agreement-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement No. 11 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “2.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “j) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” Attachment 20 to this CCO No. 10 is provided for Buyer’s convenience. Letter Agreement No. 13 to the Purchase Agreement, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 23.1Letter Agreement No. 13 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “1.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Attachment 21 to this CCO No. 10 is provided for Buyer’s convenience. Letter Agreement No. 21, Aircraft Training Devices Page Letter Agreement No. 21 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: “1.6 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].” 24.3Attachment 22 to this CCO No. 10 is provided for Buyer’s convenience. Letter Agreement No. 22 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement No. 22 is amended as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement No. 22 is deleted in its entirety and replaced as follows: “December 2, 2009 AMR Eagle Holding Corporation Fort Worth Texas, U.S.A. Subject: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Dear Sirs: Letter Agreement No. 22 (this “Letter Agreement”) to the Purchase Agreement dated January 31, 1998 (the “Agreement”) between Bombardier Inc., represented by Bombardier Aerospace, Commercial Aircraft (“Bombardier”) and AMR Eagle Holding Corporation (“Buyer”) relating to the firm purchase of twenty-five (25) Canadair Regional Jet aircraft and Buyer’s option to purchase another twenty-five (25) such aircraft (collectively, the "Aircraft") [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]: a. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] b. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] c. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] d. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] e. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] f. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] g. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] h. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] i. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. The provisions of this Letter Agreement are personal to Buyer and shall not be assigned or otherwise disposed of by Buyer without the prior written consent of Bombardier, except as may be provided for in the Agreement. This Letter Agreement constitutes an integral part of the Agreement and is subject to the terms and conditions contained therein.In the event the Agreement is terminated, in whole or with respect to any one (1) or more particular Aircraft, this Letter Agreement, subject to the terms of Article 42 of the Agreement, shall also be terminated in whole or as to such particular Aircraft, as applicable.All terms not defined herein shall have the meaning ascribed to them in the Agreement.Should there be any inconsistency between this Letter Agreement and the Agreement with respect to the subject matter covered by the terms hereof, then this Letter Agreement shall prevail. Yours very truly, BOMBARDIER INC., as represented by Bombardier Aerospace, Commercial Aircraft Page [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Sr. Contracts SpecialistDirector,
